Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 and 2/4/2022 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2 and 3  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yamazaki et al,  US Patent 9,478,597.
assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Yamazki teaches:
first to eighth transistors (5571-5578); 
first to fifth wirings; (5501-5505)
and a signal line, (figure 17)
 wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and a gate of the third transistor, (Figure 17)
wherein the other of the source and the drain of the first transistor is electrically connected to the first wiring, wherein a gate of the first transistor is electrically connected to a gate of the fourth transistor, (figure 17)
wherein the other of the source and the drain of the second transistor is electrically connected to the second wiring, (figure 17)

wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and the signal line, (figure 17)
 wherein the other of the source and the drain of the third transistor is electrically connected to a third wiring, (figure 17)
wherein the other of the source and the drain of the fourth transistor is electrically connected to the first wiring, (figure 17)
wherein one of a source and a drain of the fifth transistor is electrically connected to one of a source and a drain of the sixth transistor and the gate of the first transistor, (figure 17)
wherein the other of the source and the drain of the fifth transistor is electrically connected to a gate of the fifth transistor, (figure 17)
 wherein the other of the source and the drain of the sixth transistor is electrically connected to the first wiring, (figure 17)
wherein a gate of the sixth transistor is electrically connected to the gate of the third transistor, (figure 17)

wherein the other of the source and the drain of the seventh transistor is electrically connected to the gate of the third transistor, (figure 17)
wherein a gate of the seventh transistor is electrically connected to a fourth wiring, wherein one of a source and a drain of the eighth transistor is electrically connected to the first wiring, (figure 17)
wherein the other of the source and the drain of the eighth transistor is electrically connected to the gate of the first transistor, (figure 17) and 
wherein a gate of the eighth transistor is electrically connected to the fifth wiring. (figure 17)
3. (New) A semiconductor device comprising: 
first to eighth transistors (5571-5578);
 first to fifth wirings 5501-5505; 
and a signal line (figure 18), 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and a gate of the third transistor, (figure 18)

 wherein a gate of the first transistor is electrically connected to a gate of the fourth transistor, (figure 18)
wherein the other of the source and the drain of the second transistor is electrically connected to the second wiring, (figure 18)
wherein a gate of the second transistor is electrically connected to the fifth wiring, (figure 18)
 wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and the signal line, (figure 18)
wherein the other of the source and the drain of the third transistor is electrically connected to a third wiring, (figure 18)
wherein the other of the source and the drain of the fourth transistor is electrically connected to the first wiring,(figure 18)
 wherein one of a source and a drain of the fifth transistor is electrically connected to one of a source and a drain of the sixth transistor and the gate of the first transistor, (figure 18)
 wherein the other of the source and the drain of the fifth transistor is electrically connected to a gate of the fifth transistor, (figure 18)

 wherein a gate of the sixth transistor is electrically connected to the gate of the third transistor, (figure 18)
wherein one of a source and a drain of the seventh transistor is electrically connected to the first wiring, (figure 18)
wherein the other of the source and the drain of the seventh transistor is electrically connected to the gate of the third transistor, (figure 18)
 wherein a gate of the seventh transistor is electrically connected to a fourth wiring, (figure 18)
wherein one of a source and a drain of the eighth transistor is electrically connected to the first wiring,  (figure 18)
wherein the other of the source and the drain of the eighth transistor is electrically connected to the gate of the first transistor, (figure 18)
wherein a gate of the eighth transistor is electrically connected to the fifth wiring, (figure 18)
wherein the first to eighth transistors each comprise an oxide semiconductor layer comprising a channel formation region, and  (figure 20c)
wherein the oxide semiconductor layer comprises In, Ga, and Zn. (figure 20C)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.